382 U.S. 44 (1965)
MORTON SALT CO.
v.
UNITED STATES.
No. 275.
Supreme Court of United States.
Decided October 25, 1965.[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MINNESOTA.
L. M. McBride and John P. Ryan, Jr., for appellant in No. 275. R. William Rogers for appellant in No. 276.
Acting Solicitor General Spritzer, Assistant Attorney General Turner and Robert B. Hummel for the United States.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed. United States v. National Association of Real Estate Boards, 339 U.S. 485, 493, 494; Interstate Circuit, Inc. v. United States, 306 U.S. 208, 221-227; American Tobacco Co. v. United States, 328 U.S. 781, 809-810; Theatre Enterprises v. Paramount Film Distributing Corp., 346 U.S. 537, 540-542.
MR. JUSTICE HARLAN is of the opinion that probable jurisdiction should be noted.
NOTES
[*]  Together with No. 276, Diamond Crystal Salt Co. v. United States, also on appeal from the same court.